United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3520
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Eric L. Smith

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 18, 2014
                                Filed: April 29, 2014
                                   [Unpublished]
                                   ____________

Before RILEY, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      A jury convicted Eric L. Smith of attempted armed bank robbery, in violation
of 18 U.S.C. § 2113(a), (d); use of a firearm during a crime of violence, in violation
of 18 U.S.C. § 924(c)(1)(A)(iii); and being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court1 sentenced him to
382 months in prison, followed by three years of supervised release.

       Smith appeals, challenging the sufficiency of the evidence to support his
conviction. He specifically attacks the positive identification by a bank guard.
Viewing the evidence most favorably to the jury’s verdict, we conclude it is
sufficient. See United States v. Vega, 676 F.3d 708, 721 (8th Cir. 2012) (standard of
review). The judgment of the district court is affirmed. See 8th Cir. R. 47B.




      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                         -2-